Appeal by the State from that part of a judgment of the Court of Claims which awarded damages to claimant-respondent, J. George Behr, for medical expenses and loss of service incurred on account of personal injuries sustained by his wife, a coelaimant. The appeal presents only the issues as to claimant-respondent’s freedom from contributory negligence and the excessiveness of the award of damages. The findings upon these issues are amply sustained by evidence. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.